Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 4/21/2022, Applicant’s remarks, amendment and the Examinee’s Amendment.
2.	Claims 1-2, 5-6, 8-9,12-13, 15-16 and 19-20 have been amended (See the Examiner’s Amendment).
3.	Claim 1-20 are allowed. 

	EXAMINER’S AMENDMENT	
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Vandenburg (Reg. No.73725) on 04/26/2022.
The application has been amended as follows:

In the claims:
Claims 1-2, 5-6, 8-9,12-13, 15-16 and 19-20 have been amended.

The list of all claims are attached in the OA.APPENDIX document named:
Examiner’s  Amendment_17028646.

REASON FOR ALLOWANCE
5.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation, a method/system comprising: identifying a network device that is at a location in a network that is optimized to perform the serverless network function;
sending a second code to the network device;  receiving, at a network device, a plurality of packets associated with a plurality of different flows; and in response to receiving the plurality of packets, dynamically executing the second code on the network device a plurality of times such that each of the different flows has a respective serverless network function executing to handle respective ones of the plurality of packets, wherein the respective serverless functions execute at least partly at a same time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

McCarter US 20210136105 first computing device of the communication network and by a second computing device of the communication network, a message formatted based on a stateless communication protocol for the communication network. to receive a message formatted based on a stateless communication protocol for the communication network; and generate, based on a hash function stored in a storage device coupled to the processor;  type of memory system which maintains data even after power is removed from the system.  a network storage device coupled to the data processing system through a network interface such as a modem or Ethernet interface, can also be used. portions of the data and instructions can be obtained dynamically, just in time, when needed for execution.

Nainar US 10805215 a device that includes an interface unit configured to enable network communications, memory, and one or more processors coupled to the interface unit and the memory, remove the additional field from the packet, and transmit the packet from the device to the network. Such a device enables the “intra-host” packet monitoring solution in a container;  such that IOAM data can be inserted or removed at any of these locations during the transit of packet through the infrastructure.

Ling US 10642648 instructions to remove data associated with a function from an execution data structure in response to determining that the function is waiting for an input event, multiple data structures that may be dynamically used to move the order of functions; The cloud computing device 300 is a compilation of one or more devices or a modular telecom device which integrates networking resources, computing resources, networking resources that transports packets through a network.

Paramasivan, US 20170126549 The network device is configured to receive a second packet including a second flow parameter, identify the second packet as a response packet of the first packet based on the first and second flow parameters, identify a reverse of the first processing order of the multiple function units, and execute a second function unit according to the reverse processing order.

Sugi US 20050089038  a transfer rate of the flow in accordance with each of flow numbers retrieved by a plurality of packet retrieving units;  one flow is distributed and processed to the plurality of packet forwarding units ; When the two parallel arrangements are executed simultaneously, the degree of parallelism of packet retrieving units in each RP is obtained by multiplying the degree of parallelism of packet forwarding units.  A network routing apparatus for routing packets in a network, comprising: a plurality of routing processors for performing a process of forwarding packets by retrieving destinations of the packets according to header information of the packets.

Bouche et al US 20040062246  discloses: sending a fast-path data packet;  identify a communication flow comprising said packet; The fast-path data flow corresponds to connections that are maintained on the INIC.


Title: Towards a serverless platform for edge computing; author: L Baresi, published on 2019.

Title: Survey of performance acceleration techniques for network function virtualization, author: L Linguaglossa, published on 2019.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chameli Das whose telephone number is 571-272-3696.
The examiner can normally be reached on Monday-Thursday from 7:00 A.M. to 3:30 P.M and 7:30 P.M – 9:30 P.M (E.T). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente  can be reached at (571) 272-3652.  The fax number for this group is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the USA or Canada) or (571) 272-1000.

/CHAMELI DAS/Primary Examiner, Art Unit 2196